Appellant filed a petition under the Workmen's Compensation act, claiming that he sustained an injury to his leg on August 26th, 1931, while serving his employer. The deputy commissioner concluded that the proofs failed to establish that appellant sustained injury as the result of an accident which arose out of and in the course of his employment, and awarded judgment to respondent. Mr. Justice Case reviewed this judgment bycertiorari, and reached the same conclusion. We are asked, in effect, to review the evidence. Suffice it to say, that the finding of the Supreme Court, on conflicting evidence, that appellant did not suffer injury by accident arising out of and in the course of his employment, is one that under well established principles is not reviewable here.
Judgment affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, BODINE, DONGES, HEHER, PERSKIE, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None.